DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Amendment of 01/28/2021.  Claims 1 and 8 have been amended and no claims added. Claims 1-9, 11-13 and 15-22 are currently pending the instant Application, claims 15-20 being withdrawn from consideration. 

Response to Arguments
Applicant's arguments filed 01/28/2021 with respect to the interpretation of claims 1 and 8 under 35 USC 112(f) have been fully considered but they are not persuasive. Examiner respectfully points out that the basis for Applicant’s disagreement with the claim interpretation are unclear from the remarks, particularly in that the remarks do not appear to point out a structure capable of performing the function of measurement or learning, while Examiner maintains that the term “unit” as recited is a generic placeholder which might refer to any mechanical or programmatic structure.
Applicant's arguments regarding the outstanding rejections under the doctrine of obvious double patenting have been fully considered but they are not persuasive.  Examiner respectfully points out that the arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments filed 01/28/2021 with respect to the interpretation of claims 1-9, 11-13 and 15-22 under 35 USC 103 have been fully considered but they are not persuasive.
In the third page, first paragraph of remarks, Applicant raises the issue that the cited portions disclose "generating an error signal indicative of the difference between the actual pressure and the desired pressure". (Tobia 5:9-11.) The cited portions of Tobia do not disclose converting a cycle error 
In the second paragraph of the third page of remarks, Applicant raises the issue that the cited portions does not describe converting a cycle error to a flow adjustment and rather, the cited portions of Tobia teach "selecting ... for controlling the actual pressure".  Examiner respectfully disagrees on the basis that Examiner contends that selecting for controlling is not contrary to converting to a flow adjustment but merely describes in detail the steps of conversion resulting in a flow adjustment.
In the third through fifth paragraphs of the third page of remarks, Applicant raises the issue that the pressure adjustment of Tobia is not "based on a non-zero first pressure undershoot value below an undershoot threshold and a different non-zero first pressure overshoot value above an overshoot threshold, the first pressure undershoot value and the first pressure overshoot value being measured from pressure applied by the ventilator during a same prior cycle" and that Tobia is not configured to receive  both "a non-zero first pressure undershoot value below an undershoot threshold and a different non- zero first pressure overshoot value above an overshoot threshold", as recited by Claim 1.  Examiner respectfully disagrees on the basis that while there is only a single input at block 57 in Figure 3 of Tobia, the input is that of a waveform similar to that shown at 73 and 75 of Figure 7 of Applicant’s Disclosure thus given a similar comparison or measured values to the maximum and minimum value of the waveform within a given cycle generates non-zero undershoot and overshoot values in the same manner as the instant disclosed cycle error measurement unit. 
As detailed above Examiner respectfully maintains that Tobia teaches all of the features pointed out by Applicant in the remarks, therefore that the rejections of claims 1 and 8 in view of Tobia as detailed below remain proper. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not  Such claim limitation(s) is/are: “measurement unit” and “learning unit” in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9155852 in view of Tobia (US 5303698). 
Claim 1 is drawn to a control system cycle error measurement unit configured to couple to a ventilator and error flow learning unit.  Claim 7 of  US  9,155,852, including the limitations of claim 1 thereof recites a control system having a means for determining cycle error comprised by the control system along with a ventilator, thus a cycle error measurement unit configured to couple to a ventilator.     Claim 7 of  US  9,155,852 further recites a means for initializing operating pressure conditions thus  an error flow learning unit however does not recite adjustment based on a non-zero first pressure 
Tobia teaches a an analogous feedback flow adjustment control system (fig 1 as per Column 2, lines 8-19 and col 6, lines 26-34) and further teaches an error to flow learning unit (3) configured to convert the cycle error to a flow adjustment (col. 5, ll. 30-37) based on a non-zero first pressure undershoot value (expiratory error signal as per  col. 5, II. 23-33)  below an undershoot threshold (the desired expiratory pressure value, expiratory pressure error signal being generated at 57 in fig. 4 in a manner identical to that for inspiratory control thus based upon comparison to a desired pressure as per col. 5, II. 11-19) and a different non-zero first pressure overshoot value (inspiratory error signal as per  col. 5, II. 11-19) above an overshoot threshold (the desired inspiratory pressure value, expiratory pressure error signal being generated at 57 in fig. 4 based upon comparison to a desired pressure as per col. 5, II. 11-19), the first pressure undershoot value and the first pressure overshoot value being measured during a prior cycle (as during ongoing ventilation, inspiration following expiration), and a configuration (the configuration of microprocessor 3 to control pressure based on error signals as per col. 1, lines 11-19 and 23-33) of an the error to flow learning unit (fig. 1., Microprocessor 3, as per Column 6, lines 26-31)  to cause an adjustment of adjust an operating flow of a current cycle(as per Column 5, lines 32-37) based on the flow adjustment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Claim 7 of US 9,155,852 such that the error to flow learning unit is configured to perform control based on overshoot and undershoot, to provide adaptive feedback control of gas flow within a mechanical breathing aid system  (as per the Abstract of Tobia) in which the adaption is made on a breath-by-breath basis without the need to rely on a cumulative error signal. 
Claim 2 further recites a servo control system which would be obvious in view of the recited flow servo controller and means for updating the operating flow of claim 7 of  US  9,155,852 as the controller and means amount to a system configured to generate control signals for operating flow based on a flow adjustment. 
Claim 3 further requires a ventilator also recited by claim 7 of US 9,155,852 and a patient circuit.  Claim 3 further recites a patient circuit not recited by claim 7, however Tobia teaches a patient circuit as 13 and 14 of fig. 1 thereof It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Claim 7 of US 9,155,852 to comprise a patient circuit for the purpose of supplying flow to a patient by way of known, suitable conduits.  
 Claim 5 recites a pressure servo controller and a flow servo controller also recited by claim 7 of US 9,155,852 including claim 1 thereof.
Claim 6 recites a configuration to receive a preconditioned wave function and determine an operating pressure based on frequency, amplitude and pressure also recited by claim 7 of  US  9,155,852 including claim 1 thereof.
Claim 8 is drawn to a method of determining a cycle error, converting the error to a flow adjustment and adjusting an operating flow.  Claim 7 of  US  9,155,852, including the limitations of claim 1 thereof recites a control system having a means for determining cycle error comprised by the control system along with a ventilator, thus determining a cycle error, converting the error to a flow adjustment and adjusting an operating flow.     Claim 7 of  US  9,155,852 further recites a means for initializing operating pressure conditions thus an error flow learning unit however does not recite adjustment particularly based on a non-zero first pressure undershoot value and non-zero first pressure overshoot value as claimed. While the claims at issue are not identical, they are not patentably distinct in view of the teachings of Tobia. 
.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9155852 in view of  Tobia (US 5303698) as detailed regarding claim 3 above and in further view of Hatch (US 4838257).  Claim 4 recites configuration of a ventilator to be operated independently of the control system if a control mode is disabled.  
Hatch teaches wherein the ventilator is configured to be operated independently of the adaptive flow adjustment control system if an adaptive high frequency flow interrupter control mode of the adaptive high frequency flow interrupter system is disabled (col. 2, II. 27-29).. Hatch discloses wherein the ventilator is configured to be operated independently of the adaptive flow adjustment .

Claims 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 8443801 in view of Tobia (US 5303698).   
Claim 8 is drawn to a method of determining a cycle error, converting the error to a flow adjustment and adjusting an operating flow. Claim 18 of U.S. Patent No. 8,443,801 also recites determining cycle error, converting the error to flow adjustment and a step of updating an operating flow which necessitates adjusting said flow as flow is the only characteristic being updated in the step of updating however does not recite adjustment particularly based on a non-zero first pressure undershoot value and non-zero first pressure overshoot value as claimed. While the claims at issue are not identical, they are not patentably distinct in view of the teachings of Tobia. 
Tobia teaches a an analogous feedback flow adjustment control system (fig 1 as per Column 2, lines 8-19 and col 6, lines 26-34) and further teaches an error to flow learning unit (3) configured to convert the cycle error to a flow adjustment (col. 5, ll. 30-37) based on a non-zero first pressure undershoot value (expiratory error signal as per  col. 5, II. 23-33)  below an undershoot threshold (the desired expiratory pressure value, expiratory pressure error signal being generated at 57 in fig. 4 in a .

Claims 9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 8443801 in view of Tobia (US 5303698) as detailed regarding claim 8 above and further in view of Westfall (US 5331995).  
Claim 9 recites generating control signals with a servo control system not recited by claim 18 of US 8,448,301. Although the claims at issue are not identical, they are not patentably distinct in view of the teachings of Westfall.
Westfall teaches an analogous systems and methods for controlling the flow of pressurized gas in a pressurized gas conduit system such as a ventilator (abstract). Westfall further teaches receiving pneumatic and electrical signals representing pressures, temperatures, and flow rates and processing these signals for use in controlling the ventilator automatically by servo-control mechanisms (col. 6, II. 50-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of claim 18 of US 8,448,301  with a servo control system configured to generate control 
Claim 12 further recites regulating fluid flow and pressure with a servo controller not recited by claim 18 of US 8,448,301. Although the claims at issue are not identical, they are not patentably distinct in view of the teachings of Westfall as detailed regarding claim 9 above whereby regulation in the modified invention of claim 18 would be by way of the servo control system of Westfall.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

Claims 1,6, 8, 13, 21 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatch (US 4838257) in view of Tobia (US 5303698). 
Regarding claim 1, Hatch discloses an adaptive flow adjustment control system (col. 3, II. 24-29), comprising: a cycle error measurement unit (i.e., an algorithm run on computer 17) configured to couple (electronically coupled as shown in fig. 1, and as per col. 6, ll. 24-33) to a ventilator (fig 1 apart from 17 as per col. 5-6, ll. 67-4) and to determine a cycle error (performing feedback regulation on a real-time basis based on delivered pressure signals and the predetermined optimum as per col. 11, ll. 4-16) between a precondition pressure wave function of a patient airway pressure (i.e., the actual waveform shape delivered to the patient) and an operating pressure wave function corresponding to an operating target pressure (i.e., a waveform shape and flow rate matching the desired treatment) and an error to flow learning unit (i.e. digital data signals from the computer 17 are fed to a digital-to-analog converter to generate a stepped voltage waveform of the desired configuration as dictated by the controlling program) configured to convert the determined cycle error to a flow adjustment and to adjust an operating flow based on the flow adjustment (fig. 1; col. 9, II. 1 -18; col. 10, II. 41 - col. 11, II. 22). 
However, while Hatch discloses error to flow learning unit, Hatch is silent as to whether it is configured to convert the determined cycle error to a flow adjustment based on a first pressure undershoot and a first pressure overshoot measured during a prior cycle, and to adjust an operating flow of a current cycle based on the flow adjustment. Hatch does not disclose a non-zero first pressure undershoot value below an undershoot threshold and a different non-zero first pressure overshoot value above an overshoot threshold, the first pressure undershoot value and the first pressure overshoot value being measured from pressure applied by the ventilator during a same single prior 
Tobia teaches a an analogous feedback flow adjustment control system (fig. 1 as per col. 2, ll. 8-19 and col 6, lines 26-34) and further teaches an error to flow learning unit (3) configured to convert (generating first and second control signals for controlling flow of gas based on error signals as per col 5, ll. 11-27, thus converting error signal to flow adjustment)  the determined cycle error (determined at block 57 as per Column 9, ll. 16-23) to a flow adjustment (col. 5, ll. 30-37) based on a non-zero first pressure undershoot value (expiratory error signal as per  col. 5, II. 23-33)  below an undershoot threshold (the desired expiratory pressure value, expiratory pressure error signal being generated at 57 in fig. 4 in a manner identical to that for inspiratory control thus based upon comparison to a desired pressure as per col. 5, II. 11-19) and a different non-zero first pressure overshoot value (inspiratory error signal as per  col. 5, II. 11-19) above an overshoot threshold (the desired inspiratory pressure value, expiratory pressure error signal being generated at 57 in fig. 4 based upon comparison to a desired pressure as per col. 5, II. 11-19), the first pressure undershoot value and the first pressure overshoot value being measured (at 23 in Figure 4 as per col. 7, ll. 3-10)  from pressure applied by the ventilator  (measuring a signal indicative of pressure at a wye-piece as recited, in turn applied by a ventilator as per col. 6, ll 63-68) during a same, single prior cycle (as during ongoing ventilation, inspiration following expiration), and a configuration (the configuration of microprocessor 3 to control pressure based on error signals as per col. 1, lines 11-19 and 23-33) of an the error to flow learning unit (fig. 1., Microprocessor 3, as per Column 6, lines 26-31)  to cause an adjustment of adjust an operating flow of a current cycle(as per Column 5, lines 32-37) based on the flow adjustment.
Hatch and Tobia are analogous in that both are from the field of ventilator control. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatch such that the error to flow learning unit is configured to perform control 

Regarding claim 6, Hatch in view of Tobia discloses the invention of claim 1 and Hatch further discloses wherein the cycle error measurement unit is further configured to: receive the precondition pressure wave function; and determine the operating pressure wave function based on an operating frequency, an operating amplitude (i.e., volume) and an operating pressure (col. 5, II. 67 -col. 6, II. 14; col. 10, II. 43 - col. 12, II. 4). 

Regarding claim 8, Hatch discloses a method, comprising: with a cycle error measurement unit (i.e., an algorithm run on computer 17) of an adaptive high frequency flow interrupter control system (col. 3, II. 24-29) that is coupled to a ventilator, determining a cycle error between a preconditioned pressure wave function of a patient airway pressure (i.e., the actual waveform shape delivered to the patient) and an operating pressure wave function corresponding to an operating target pressure (i.e., a waveform shape and flow rate matching the desired treatment); and with an error to flow learning unit (i.e. digital data signals from the computer 17 are fed to a digital-to-analog converter to generate a stepped voltage waveform of the desired configuration as dictated by the controlling program) of the adaptive high frequency flow interrupter control system, converting the determined cycle error to a flow adjustment to adjust an operating flow (fig. 1; col. 9, II. 1 -18; col. 10, II. 41 - col. 11, II. 22). 
However, while Hatch discloses error to flow learning unit, Hatch is silent as to whether it is configured to convert the determined cycle error to a flow adjustment based on a first pressure undershoot and a first pressure overshoot measured during a prior cycle, and to adjust an operating flow based on the flow adjustment. Hatch does not disclose a non-zero first pressure undershoot value 
Tobia teaches a an analogous feedback flow adjustment control system (fig. 1 as per col. 2, ll. 8-19 and col 6, lines 26-34) and further teaches an error to flow learning unit (3) configured to convert (generating first and second control signals for controlling flow of gas based on error signals as per col 5, ll. 11-27, thus converting error signal to flow adjustment)  the determined cycle error (determined at block 57 as per Column 9, ll. 16-23) to a flow adjustment (col. 5, ll. 30-37) based on a non-zero first pressure undershoot value (expiratory error signal as per  col. 5, II. 23-33)  below an undershoot threshold (the desired expiratory pressure value, expiratory pressure error signal being generated at 57 in fig. 4 in a manner identical to that for inspiratory control thus based upon comparison to a desired pressure as per col. 5, II. 11-19) and a different non-zero first pressure overshoot value (inspiratory error signal as per  col. 5, II. 11-19) above an overshoot threshold (the desired inspiratory pressure value, expiratory pressure error signal being generated at 57 in fig. 4 based upon comparison to a desired pressure as per col. 5, II. 11-19), the first pressure undershoot value and the first pressure overshoot value being measured (at 23 in Figure 4 as per col. 7, ll. 3-10)  from pressure applied by the ventilator  (measuring a signal indicative of pressure at a wye-piece as recited, in turn applied by a ventilator as per col. 6, ll 63-68) during a same, single prior cycle (as during ongoing ventilation, inspiration following expiration), and a configuration (the configuration of microprocessor 3 to control pressure based on error signals as per col. 1, lines 11-19 and 23-33) of an the error to flow learning unit (fig. 1., Microprocessor 3, as per Column 6, lines 26-31)  to cause an adjustment of adjust an operating flow of a current cycle(as per Column 5, lines 32-37) based on the flow adjustment.


Regarding claim 13, Hatch in view of Tobia discloses the invention of claim 8 and Hatch further discloses wherein the cycle error measurement unit is further used for: receiving the precondition pressure wave function; and determining the operating pressure wave function based on an operating frequency, an operating amplitude (i.e., volume) and an operating pressure (col. 5, II. 67 -col. 6, II. 14; col. 10, II. 43 - col. 12, II. 4). 
Regarding claim 21, the modified Hatch by way of Tobia discloses the invention of claim 1 wherein when the first pressure undershoot value is below the an undershoot threshold (taught by Tobia as per col. 5, lines 3-23), the error to flow learning unit is configured to convert the cycle error to the flow adjustment (col,. 5, ll. 30-37) based on a comparison (recited) of a first pressure undershoot value(error during expiration)  measured during a first cycle (exhalation) and a second pressure undershoot (error during inspiration) value measured during a second cycle prior (prior inhalation) to the first cycle, and when the first pressure overshoot value is above the an overshoot threshold, convert the cycle error to the flow adjustment based on a comparison of a first pressure overshoot (col,. 5, ll. 30-37)  measured during the first cycle and a second pressure overshoot measured during the second cycle (col,. 5, ll. 30-37). 
Regarding claim 22, the modified Hatch by way of Tobia discloses the invention of claim 8 wherein when the first pressure undershoot value is below the an undershoot threshold (taught by .

Claims 2-5, 9,11, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatch (US 4838257)as applied to claims 1 and 8 above, and further in view of  Tobia (US 5303698) and Westfall (US 5331995). 
Regarding claim 2, Hatch in view of Tobia discloses the invention of claim 1 and further discloses a servo control system configured to generate control signals for adjusting the operating flow based on the flow adjustment (fig. 1; col. 9, II. 1 -18; col. 10, II. 41 - col. 11, II. 22). It is noted that Hatch discloses a pressure control valve 11 and a flow control valve 12 with electromagnetic control (fig. 1-4; col. 5, II. 63 - col. 9, II. 18). 
Westfall teaches an analogous systems and methods for controlling the flow of pressurized gas in a pressurized gas conduit system such as a ventilator (abstract). Westfall further teaches receiving pneumatic and electrical signals representing pressures, temperatures, and flow rates and processing these signals for use in controlling the ventilator automatically by servo-control mechanisms (col. 6, II. 50-55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatch in view of Tobia with a servo control system configured to 
Regarding claim 3, Hatch in view of Tobia in view of Westfall discloses the invention of claim 2 as discussed above. Hatch further discloses the ventilator and a patient circuit fluidly coupled to the ventilator and configured to allow circulation of inspiratory and expiratory gasses between the ventilator and a patient (fig. 1 -7; col. 5, II. 67 - col. 6, II. 14). As discussed above, Westfall teaches an analogous systems and methods for controlling the flow of pressurized gas in a pressurized gas conduit system such as a ventilator (abstract). 
Westfall further teaches receiving pneumatic and electrical signals representing pressures, temperatures, and flow rates and processing these signals for use in controlling the ventilator automatically by servo-control mechanisms (col. 6, II. 50-55). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatch in view of Tobia in view of Westfall such that the ventilator is configured to receive the control signals from the servo control system, as taught by Westfall in the abstract thereof, to automatically control flow in a ventilation system. 
Regarding claim 4, Hatch in view of Tobia in view of Westfall discloses the invention of claim 3 as discussed above. Hatch discloses wherein the ventilator is configured to be operated independently of the adaptive flow adjustment control system if an adaptive high frequency flow interrupter control mode of the adaptive high frequency flow interrupter system is disabled (col. 2, II. 27-29). It is noted that a cycle frequency of zero, which corresponds to Continuous Positive Airway Pressure is an independent mode that operates when an adaptive high frequency flow interrupter control mode of the adaptive high frequency flow interrupter system is disabled. 
Regarding claim 5, Hatch in view of Tobia in view of Westfall discloses the invention of claim 2 as discussed above. Hatch further discloses a flow controller (i.e., software feedback loop that runs on 
As discussed above, Westfall teaches receiving pneumatic and electrical signals representing pressures, temperatures, and flow rates and processing these signals for use in controlling the ventilator automatically by servo-control mechanisms (col. 6, II. 50-55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatch in view of Tobia in view of Westfall flow controller and the pressure controller are servo control systems configured to generate control signals for regulating fluid flow and fluid pressure, as taught by Westfall in the abstract thereof, to automatically control the flow and pressure delivered to a patient in a ventilation system. 
Regarding claim 9, Hatch in view of Tobia discloses the invention of claim 8 as discussed above and Hatch further discloses a servo control system, generating control signals for adjusting the operating flow based on the flow adjustment (fig. 1; col. 9, II. 1 - 18; col. 10, II. 41 - col. 11, II. 22). It is noted that Hatch discloses a pressure control valve 11 and a flow control valve 12 with electromagnetic control (fig. 1-4; col. 5, II. 63 - col. 9, II. 18). 
Westfall teaches an analogous systems and methods for controlling the flow of pressurized gas in a pressurized gas conduit system such as a ventilator (abstract). Westfall further teaches receiving pneumatic and electrical signals representing pressures, temperatures, and flow rates and processing these signals for use in controlling the ventilator automatically by servo-control mechanisms with a ventilator receiving the control signals from the servo control system 20, 92 (col. 6, II. 37-55; fig. 1 -4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatch in view of Tobia with a servo control system configured to generate control signals for adjusting the operating flow based on the flow adjustment provided to a 
Regarding claim 11, Hatch in view of Tobia in view of Westfall discloses the invention of claim 9 as discussed above including a ventilator receiving the control signals from the servo control system. Hatch further discloses wherein the ventilator is configured to be operated independently of the adaptive flow adjustment control system if an adaptive high frequency flow interrupter control mode of the adaptive high frequency flow interrupter system is disabled (col. 2, II. 27-29). It is noted that a cycle frequency of zero, which corresponds to Continuous Positive Airway Pressure is an independent mode that operates when an adaptive high frequency flow interrupter control mode of the adaptive high frequency flow interrupter system is disabled. 
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify Hatch in view of Tobia in view of Westfall with determining that an adaptive high frequency flow interrupter control mode is disabled and operating the ventilator independently of the adaptive high frequency flow interrupter control system in response to determining that the adaptive high frequency flow interrupter control mode is disabled because Hatch teaches that the ventilator is configured to be operated independently of the adaptive flow adjustment control system if an adaptive high frequency flow interrupter control mode of the adaptive high frequency flow interrupter system is disabled to provide a cycle frequency of zero, which corresponds to Continuous Positive Airway Pressure, which is an independent mode that operates when an adaptive high frequency flow interrupter control mode of the adaptive high frequency flow interrupter system is disabled. 
Regarding claim 12, Hatch in view of Tobia in view of Westfall discloses the invention of claim 9 as discussed above. Hatch further discloses a flow controller (i.e., software feedback loop that runs on computer 17) to regulate fluid flow (via flow control valve 12) and a pressure controller (i.e., software feedback loop that runs on computer 17) configured to regulate fluid pressure (via pressure control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatch in view of Tobia in view of Westfall with regulating fluid flow with the flow controller and regulating fluid pressure with the pressure controller via servo control systems configured to generate control signals for regulating fluid flow and fluid pressure, as taught by Westfall, to automatically control the flow and pressure delivered to a patient in a ventilation system. Claims 6 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatch (US 4838257) in view of Tobia. 
Regarding claim 6, Hatch in view of Tobia discloses the invention of claim 1 and Hatch further discloses wherein the cycle error measurement unit is further configured to: receive the precondition pressure wave function; and determine the operating pressure wave function based on an operating frequency, an operating amplitude (i.e., volume) and an operating pressure (col. 5, II. 67 - col. 6, II. 14; col. 10, II. 43 - col. 12, II. 4). Hatch is also considered to suggest that one can select the desired frequency, volume, pressure, phase relationships and waveform of gases being used to ventilate the lungs of a patient (col. 5, II. 67 - col. 6, II. 14). Hatch is also considered to suggest computer control programs that will constantly monitor patient vital signs and operating parameters of the system to provide ventilation at pressures, temperatures, waveform shapes and flow rates matching the desired treatment (col. 10, II. 43 - col. 12, II. 4). Hatch also suggests that pressure and flow data from transducer 20 is used in a feedback loop to permit regulation of the system on a real-time basis thereby providing more precise control of gas flow rate-vs-time waveform configurations, the phase angle of the flow rate waveform relative to the pressure waveform (col. 10, II. 43 - col. 12, II. 4). 

Regarding claim 13, Hatch in view of Tobia discloses the invention of claim 8 and Hatch further discloses wherein the cycle error measurement unit is used for: receiving the precondition pressure wave function; and determining the operating pressure wave function based on an operating frequency, an operating amplitude (i.e., volume) and an operating pressure (col. 5, II. 67 - col. 6, II. 14; col. 10, II. 43 - col. 12, II. 4). Hatch is also considered to suggest that one can select the desired frequency, volume, pressure, phase relationships and waveform of gases being used to ventilate the lungs of a patient (col. 5, II. 67 - col. 6, II. 14). Hatch is also considered to suggest computer control programs that will constantly monitor patient vital signs and operating parameters of the system to provide ventilation at pressures, temperatures, waveform shapes and flow rates matching the desired treatment (col. 10, II. 43 - col. 12, II. 4). Hatch also suggests that pressure and flow data from transducer 20 is used in a feedback loop to permit regulation of the system on a real-time basis thereby providing more precise control of gas flow rate-vs-time waveform configurations, the phase angle of the flow rate waveform relative to the pressure waveform (col. 10, II. 43 - col. 12, II. 4). 
It therefore would have been obvious to one of ordinary skill in the art before the invention was made to modify Hatch in view of Tobia such that the cycle error measurement unit is used for: receiving the precondition pressure wave function; and determining the operating pressure wave function based on an operating frequency, an operating amplitude and an operating pressure, as taught by Hatch to . 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatch (US 4838257) as applied to claim 1 above, and further in view of if  Tobia (US 5303698) in view of Isaza (US 5813399). 
Regarding claim 7, Hatch in view of Tobia discloses the invention of claim 1. As discussed above in the rejection of claim 1, Hatch in view of Tobia discloses that the error to flow learning unit is configured to convert the cycle error to the flow adjustment based on a pressure overshoot, a pressure undershoot, or a pressure error captured when a peak operating pressure target is commanded. 
Isaza teaches analogous adaptive flow control systems and methods (abstract) and further teaches a means to input a desired pressure to an error summing means 2 which also receives an input from a pressure sensor 4 measuring patient pressure in the patient airway system 6 (col. 3, II. 51-62; col. 4, II. 20-46). The difference between measured pressure and desired pressure is an error signal which is used as an input to the pressure controller 8 which generates a signal representing desired flow rate (col. 3, II. 51-62; col. 4, II. 20- 46). The desired flow rate is summed with the signal from flow sensor 16 by summing means 10 to create a flow error signal used as an input to flow valve controller 12, which generates a flow valve command to drive flow valve 14 (col. 3, II. 51 -62; col. 4, II. 20-46). Isaza further teaches that the system and method allows elimination of longterm overshoot as well as minimization of transient overshoot of patient airway pressure above the target set by a care provider by allowing for the incorporation of target flow trajectories of more sophisticated ventilation strategies (col. 5, II. 11-20).
 It would have been obvious to one of ordinary skill in the art before the invention was made to modify Hatch in view of Tobia such that the error to flow learning unit is configured to convert the cycle . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773